Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 08/24/2018, the preliminary amendment has been entered and the application has been examined.  Claims 1-18 and 21-23 are pending. The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the language “the interlock lock” is unclear because claim 1 includes a “ first lock” not an interlock lock.

Regarding claim 23, the language “interlock lock or first lock” is unclear because claim 17 does not include a first lock.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2012/0206235) in view of Clare (US 2007/0131005).
Regarding claim 1, Jin discloses an interlock system (smart interlock system in title, abstract, para 0001,fg 1) comprising: 
a first lock (lock 1 in fig 1, para 0020) including identity and state conversion module 104 with RFID identity chips (chips 1042 in fig 4, para 0022-0023); and 
a first key (unlock device 2 functions as a key in fig 1, para 0020) including a first key memory configured to store IDs  (key 2 includes memory 2086 and wireless identification circuit 2089 in para 0029, fig 6 for transmitting  IDs in fig 6, para 0029, 0051, 0063 and storing IDs in para 0081), 

when a first ID is transferred from the key to the lock (ID signal from key 2 detected by lock 1 in para 0050,0063, and the lock 1 also sends IDs to the key 2 in fig 9, para 0045-0060, para 0061-0068),  by engagement of the first key and first lock, and movement of the first key with respect to the first lock (wireless communication starts when the key is 2 is started to provide power and the key 2 is inserted in the passive lock 1 that is powered by the key 2 in fig 9, para 0044-0051, 0062-0063). 
Further, when the key is inserted into the lock, the key wirelessly transmits an ID signal to be detected by the lock, upon which the lock transmits a response signal to the key 2 comprising the identity and state information of the lock (para 0061-0064).  After having transmitted an ID signal to the lock and after having received a response signal from the lock, the key can be turned in order to drive the turntable locking mechanism to rotate and thus to unlock the lock ( Para 0039,0061-0068).  Therefore, the operation of Jin includes engagement and movement.
Jin discloses bidirectional communication including transferring IDs from the key to the lock, but does not expressly disclose the IDs as virtual keys and are stored in memory of the lock.
Clare discloses an analogous art interlock system  (lock system in title, abstract, and interlock in para 0046, 0048).  The lock 22 is a passive lock (abstract) with RFID circuits (para 0030, 0046, 0050) corresponding Jin disclosing passive lock (par 0044) 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jin, the lock including a first lock memory configured to store one or more virtual keys and the lock actuated when a first virtual key stored in the first key memory is transferred to the first lock memory in view of Clare disclosing the IDs as virtual keys (access codes) that are stored and transferred between key and lock for a passive, programmable lock allowing numerous application and codes while ensuring authentication of the key.  

the first lock defines a key receiving aperture (lock core figs 2-3) , wherein the key receiving aperture is configured to receive at least a portion of the key shaft of the first key (lock core opening to insert rod of key in figs 2-3, 7-8, para 0021, 0034-0036).
Regarding claim 3, Jin discloses, wherein the first key is positionable with respect to the first lock (key 2 inserted in lock 1 in par 0039, 0041) in: 
(i) a communication position, in which the first virtual key is transferrable from the first key memory to the first lock memory (key 2 inserted in lock 1 to transmit ID in para 0050-0051, 0062-0063) and actuation of the first lock between the first and second conditions is substantially prevented (unlocking head 301 is not ejected, actuation of the lock is thus prevented para 0039, 0041, 0050-0051, 0062-0063); and 
(ii) an actuation position, in which the first key is engaged with and moveable with respect to the first lock to actuate the first lock between the first and second conditions (key ejects its unlocking head 301 to causes a deeper engagement of key in the lock such that the key and the lock fit tightly together and thus move jointly and rotation of the engaged key causes the rotation of the turntable locking mechanism and the actuation (unlocking) of the lock in fig 7, para 0039, 0041, 0052-0060, 0064-0068).
Regarding claim 4, Jin discloses wherein the first key includes an engagement release mechanism (unlocking head 301 in fig 7 para 0039) which is configured to operate to control whether the first key is positionable in the actuation position (the 
Regarding claim 5, Jin discloses, wherein the engagement release mechanism is configured to operate to allow positioning of the first key in the actuation position (the ejection of the unlocking pin or head 301 controlled by microprocessor of the key 2 to allow unlock in par 0053-0055, 0065-0066).  
Regarding claim 5, It would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the engagement when the first virtual key is transferred to the first lock memory in view of Jin disclosing engagement (par 0053-0055, 0065-0066) after transmitting IDs (para 0051-0052, 0063-0064) and Claire disclosing lock control when code from key matches code in memory of the lock to authentication the key  (par 0033, 0036, 0046, 0048).
Regarding claim 6, Jin discloses wherein the engagement release mechanism includes a pin (stop abutment 1064) located within pin receiving hole (stop groove 303) of first key (in state of unlocking, stop abutment 1064 is inserted in stop groove 303 of the key in para 0034-0036).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above . The interlock system according to claim 1, further including a second lock, wherein the second lock: includes a second lock memory; and is configured to be actuated between a first condition and a second condition, when a first virtual key stored 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further including an actuator coupled to the first lock such that actuation of the first lock between the first and second conditions causes actuation of the actuator between first and second states in view of Jin disclosing an actuator to change states (solenoid, motor or electromagnet in para 0032, 0034, claim 6) and/or in view of Clare disclosing trigger mechanism 34 actuating trigger 31 to change lock 22 between open and closed position (para 0035) and the trigger mechanism may be of various types that include an actuator (para 0044).   If claimed actuator is intended as external machinery controlled by that lock, the such would have been obvious in view of Clare disclosing such as an interlock to for authentication to prevent injury when operating machinery including vehicle ignition (para 0048) corresponding to operating 
Regarding claim 12, Jin discloses an interlock key system (smart interlock system in title, abstract, para 0001,fg 1)  including an interlock key (unlock device 2 functions as a key in figs 1, 5-7, para 0020), which includes: 
a key memory configured to store one or more IDs (key 2 includes memory 2086 in fig 6, para 0029, 0051, 0063 and storing IDs in para 0081), 
a communication interface (wireless identification circuit 2089 and/or wireless communication device 2085) configured to transfer one or more IDs from the key memory to a first lock (wireless identification circuit 2089 in para 0029, fig 6 for transmitting  IDs in fig 6, para 0029, 0051, 0063), and 
a key shaft (insertion part, fig 5, rod 302, figs 7-8, para 0034) configured to engage the first lock to actuate the first lock (lock 1 in figs 1-3, 8) between a first and a second condition by movement of the interlock key with respect to the first lock (key ejects its unlocking head 301 from rod 302 to cause a deeper engagement of key in the lock such that the key and the lock fit tightly together and thus move jointly and rotation of the engaged key causes the rotation of the turntable locking mechanism and the actuation from locked state of fig 2 to unlocked state of fig 3;  see figs 1-3, 7-8, para 010-011, 0039, 0041, 0052-0060, 0064-0068).
Jin discloses bidirectional communication including transferring IDs from the key to the lock, but does not expressly disclose the IDs or virtual keys are stored in memory of the lock.

Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jin, the lock including a first lock memory configured to store one or more virtual keys and communication interface transfer one or more virtual key stored in the first key memory to the first lock in view of Clare disclosing IDs as virtual keys (access codes) with storage 
Regarding claim 13, Jin discloses, wherein the interlock key further comprise an engagement release mechanism (unlocking head 301 in fig 7 para 0039) which is configured, in a first state (fig 7), to prevent substantially the actuation of the first lock between the first and second conditions (In first position, the rotation of the key does not cause the unlocking of the lock as the unlocking head 301 is not ejected and actuation of the lock is thus prevented in fig 7, para 0034-0039) and, in a second state (fig 8), to allow the actuation of the first lock between the first and second conditions (the ejection of the unlocking pin or head 301 controlled by microprocessor of the key 2 to allow unlock in par 0034-0039, 0053-0055, 0065-0066).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the engagement release mechanism is configured to adopt the second condition on detection by the interlock key that the interlock key is the correct key for the first lock in view of Jin disclosing engagement (par 0053-0055, 0065-0066) after transmitting IDs (para 0051-0052, 0063-0064) and Claire disclosing lock control when code from key matches code in memory of the lock to authentication the key  (par 0033, 0036, 0046, 0048).
Regarding claim 15, Jin discloses including a user interface device communicatively coupled to the interlock key  (key 208 includes man-machine interface with keys 204/2088, display 206/2087, sounder 202/2083 in figs 5-6, para 0026-0028).

Regarding claim 17, Jin discloses an interlock lock (smart interlock system with lock 1 in title, abstract, para 0001,fg 1) including:
a communication interface (conversion module 104 with RFID circuit 1042 in fig 4) configured to receive one or more virtual keys from a first key  (ID signal from key 2 detected by lock 1 in para 0050,0063 via conversion module 104/RFID chips 1042 in par 0022-0024, and the lock 1 also sends IDs to the key 2 in fig 9, para 0045-0060, para 0061-0068), and 
a key receiving aperture (lock core figs 2-3) , configured to receive at least a portion of the first key to key (lock core opening to insert rod of key in figs 2-3, 7-8, para 0021, 0034-0036) actuate the interlock lock between a first and a second condition by movement of the first key with respect to the first lock (key ejects its unlocking head 301 to causes a deeper engagement of key in the lock such that the key and the lock fit tightly together and thus move jointly and rotation of the engaged key causes the rotation of the turntable locking mechanism and the actuation (from locked in fig 2 to unlocked in fig 3) of the lock 1 in figs 7-8, para 0039, 0041, 0052-0060, 0064-0068).

Clare discloses an analogous art interlock system  (lock system in title, abstract, and interlock in para 0046, 0048).  The lock 22 is a passive lock (abstract) with RFID circuits (para 0030, 0046, 0050) corresponding Jin disclosing passive lock (par 0044) with RFID circuits (fig 4, para 0023).  The RFID technology allows wireless communication of ID to a lock that compares the ID to ID assigned to the lock and if the ID’s match, the lock unlocks (par 0013) Therefore, the ID functions as a virtual key stored in the lock and the key.   Bidirectional communication between lock 22 and key 24 includes key 24 receives signal S1 from key 24 containing password or authentication response and the lock 24 unlocks if the password or authentication resulted matches password or authentication details in memory of the lock to authenticate the key (para 0030-0031, 0036).  This password or authentication response is a virtual key (authentication code) programmed on the fly (wirelessly transmitted) to enable the lock to be used with numerous applications and codes (para 0033-0034).  That the lock 22 includes core module 39 in fig 1A, the core 39 shown in fig 1C includes memory (ROM, EEPROM, RAM in fig 1C, para 0036).  The key 24 includes core 49 (fig 1B, para 0038) and the core 49  also indicated as fig 1C with memory (ROM, EEPROM, RAM) for storing codes in the key 24.            
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Jin, the IDs are virtual keys and a lock memory configured to store one or more virtual keys, in view of 
Regarding claim 18 Jin discloses, wherein the lock memory and communication interface are passive such that they operate using electrical power generated by the interlock lock from a received electromagnetic signal in view of Jin discloses the key transmitting information passively and wirelessly to a lock with RFID chips with no need for power  (para 0023, 0044) and Clare disclosing the key communication interface (transceiver) transmitting electromagnetic (RF) data and power to power a passive lock so the lock does not need a power source (abstract, para 0015, 0030-0031, 0034-0035).
Regarding claim 21 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the interlock system according to claim 1 further including one or more actuators configured to be controlled by the interlock lock or first lock, in view of Jin disclosing an actuator to change states (solenoid, motor or electromagnet in para 0032, 0034, claim 6) and/or in view of Clare disclosing trigger mechanism 34 actuating trigger 31 to change lock 22 between open and closed position (para 0035) and the trigger mechanism may be of various types that include an actuator (para 0044).   If the claimed actuator is intended as external machinery controlled by that lock, the such would have been obvious in view of Clare disclosing such as an interlock to for authentication to prevent injury when operating machinery including vehicle ignition 
Regarding claim 22, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the interlock key system according to claim 12 further including one or more actuators configured to be controlled by the interlock lock or first lock, in view of Jin disclosing an actuator to change states (solenoid, motor or electromagnet in para 0032, 0034, claim 6) and/or in view of Clare disclosing trigger mechanism 34 actuating trigger 31 to change lock 22 between open and closed position (para 0035) and the trigger mechanism may be of various types that include an actuator (para 0044).   If the claimed actuator is intended as external machinery controlled by that lock, the such would have been obvious in view of Clare disclosing such as an interlock to for authentication to prevent injury when operating machinery including vehicle ignition (para 0048) corresponding to operating equipment in Jin (para 0002, 0005, 0007, 0042-0043, 0048-0049, 0058, 0077), where vehicle ignition or starter is a form of actuator.
Regarding claim 23, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the interlock lock according to claim 17 further including one or more actuators configured to be controlled by the interlock lock or first lock, in view of Jin disclosing an actuator to change states (solenoid, motor or electromagnet in para 0032, 0034, claim 6) and/or in view of Clare disclosing trigger mechanism 34 actuating .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2012/0206235) in view of Clare (US 2007/0131005) as applied above and further in view of Trempala (US 2008/0066507).
Regarding claim 7, the combination applied above does not expressly disclose a collar.
Trempala discloses an analogous electronic lock and key (title abstract) with the key (key 200) including a collar (cylindrical portion 210) that fits around a least a portion (0148, 0150, 152) of the housing of the lock (lock 100) to ensure proper alignment for engagement and coupling of power and data in figs 4,5,8 and para 0050-0151, 0056-0060, 0064-0066. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the interlock system according to claim 1, wherein the first key includes a collar which is configured to fit around at least part of a housing of the first lock in view .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2012/0206235) in view of Clare (US 2007/0131005) as applied above and further in view of Mlynarczyk (US 2004/0207509).
Regarding claim 9, the combination applied above does not expressly disclose copy operation.
Mlynarczyk discloses an analogous art lock and key system where the key can transfer updates to the lock (title, abstract).  The key can transfer a virtual key (key ID) to the lock to add the user as a valid user in the lock memory (par 0044).  The lock can then compare the key ID to ID codes in lock memory and open the lock if valid (para 0011, 0045).  This corresponds to a copy operation.   
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above,  wherein the transfer of the first virtual key to the lock memory is a copy operation in view of Mlynarczyk disclosing copy operation to allow update of the lock from the key.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2012/0206235) in view of Clare (US 2007/0131005) as applied above and further in view of Mlynarczyk (US 2004/0207509) and  Hyatt (US 5745044).

Mlynarczyk discloses an analogous art lock and key system where the key can transfer updates to the lock (title, abstract).  The key can transfer a virtual key (key ID) to the lock to add the user as a valid user in the lock memory (par 0044).  The lock can then compare the key ID to ID codes in lock memory and open the lock if valid (para 0011, 0045).  This corresponds to a copy operation.   
Hyatt discloses an analogous art lock and key system (title, abstract), where the virtual key (IDK) is replaced in memory with date of access (step 1014 of fig 10, col 8 lines 50-57).  This limits the key to one use.  The key can be programed to have a set number of accesses to each lock before replacing the IDK (fig 10A, col 8 lines 60-67).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above move operation in view of the copy operation of Mlynarczyk as applied to claim 9 and in view of Hyatt disclosing replacing the virtual key in the key to limit the key to one use and corresponding to a move operation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rak (US 4642631) and Soenen (US 6046680) disclose lock and key with code memories.  Lenner (US 7311247) and Dow (US 2016/0371908) disclose lockout/interlock system.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/19/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683